Hansen-Nord v Youmans (2016 NY Slip Op 05733)





Hansen-Nord v Youmans


2016 NY Slip Op 05733


Decided on August 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2016

Mazzarelli, J.P., Acosta, Moskowitz, Gische, Webber, JJ.


840 651924/14

[*1]Tove Hansen-Nord, et al., Plaintiffs-Appellants,
vAndrew Youmans, et al., Defendants-Respondents, Federman, Lally & Remis, LLC, et al., Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Anil C. Singh, J.), entered on or about September 2, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 28, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 4, 2016
CLERK